          Case 2:16-cr-00046-GMN-NJK Document 3533 Filed 03/17/21 Page 1 of 5



 1   Mark D. Eibert (Bar # 116570)
     Attorney at Law
 2   P. O. Box 1126
     Half Moon Bay, CA 94019-1126
 3   Telephone: (650) 638-2380
     Fax: (650) 712-8377
 4
     Attorney for: Defendant Gregory Burleson
 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10

11
                                                         )
12   UNITED STATES,                                      )   No. 2:16-cr-046-GMN-NJK
                                                         )
13          Plaintiff,                                   )
                                                         )   STIPULATION FOR EXTENSION OF
14          vs.                                          )   TIME TO FILE DEFENDANT’S REPLY TO
                                                         )
15   GREGORY BURLESON,                                   )   GOVERNMENT’S RESPONSE TO
                                                         )   DEFENDANT’S EMERGENCY MOTION
16          Defendant.                                   )   FOR MODIFICATION OF SENTENCE
                                                         )   AND COMPASSIONATE RELEASE AND
17                                                       )   PROPOSED ORDER (E.C.F. No. 3448)
                                                         )
18                                                       )
19          CERTIFICATION: This Stipulation is timely filed.
20          IT IS HEREBY STIPULATED AND AGREED by and between Christopher Choiu,
21   Acting, United States Attorney, and Steven Myhre, Assistant United States Attorney, counsel for
22   the government, and Mark D. Eibert, counsel for the defendant Gregory Burleson, that the
23   deadline for the defense to file a reply to the government’s Response to Defendant’s Emergency
24   Motion for Modification of Sentence and Compassionate Release (ECF No. 3529) be extended
25   from its current due date of March 22, 2021 to on or before April 5, 2021, a total extension of
26   14 days.
27          This stipulation is entered into for the following reasons:
28



                                     STIPULATION FOR EXTENSION OF TIME,
                              United States v. Burleson, Case No. 2:16-cr-046-GMN-PAL   -1-
     Case 2:16-cr-00046-GMN-NJK Document 3533 Filed 03/17/21 Page 2 of 5



 1    1. On January 29, 2021, Defendant Burleson filed his motion for compassionate
 2       release. E.C.F. No. 3522.
 3    2. On February 3, the parties filed a stipulation agreeing to a 24 day extension of time
 4       for the government to file its response to that motion due to government counsel’s
 5       scheduling conflicts. E.C.F. No. 3523. That stipulation was granted the following
 6       day. E.C.F. No. 3524.
 7    3. On March 1, 2021 the government filed its response to the compassionate release
 8       motion. E.C.F. no. 3529.
 9    4. Due to the need to get the government’s response to the defendant in prison in
10       Florida, consult with him, and then possibly get a new declaration sent to him and
11       returned, and due also to defense counsel’s schedule on other matters, defense
12       counsel requested a first, 14 day extension of time to and including March 22, 2021 to
13       file his reply.
14    5. Upon receiving the government’s brief, undersigned counsel immediately sent Mr.
15       Burleson a copy via Priority Mail. When after some time had passed he had not yet
16       received it (common with prison mail), I sent a second copy by overnight mail. Since
17       I learned that he had finally received it, defense counsel has been repeatedly
18       attempting to arrange a legal call to obtain Mr. Burleson’s input, including calling the
19       prison each day for the past five days; I have still been unable to reach a person who
20       could arrange such a call. Today, for the first time, a few days before the current due
21       date, I was able to speak with Mr. Burleson. Our conversations are ongoing, since
22       they are limited to 10 minutes each, requiring multiple calls. In the first such call,
23       Mr. Burleson raised some issues that will require additional research, and possibly
24       result in sending him a declaration. For these reasons, and taking into account
25       defense counsel’s two other compassionate release briefs due on March 29 and April
26       2, defendant is respectfully requesting a second 14 day extension of time to file his
27       reply.
28



                                  STIPULATION FOR EXTENSION OF TIME,
                           United States v. Burleson, Case No. 2:16-cr-046-GMN-PAL   -2-
          Case 2:16-cr-00046-GMN-NJK Document 3533 Filed 03/17/21 Page 3 of 5



 1          6. This request is not for the purpose of delay. One prior 14 day extension has been
 2              requested and granted for this reply brief. Defendant Greg Burleson is currently
 3              serving an 819 month federal prison sentence in USP Coleman II in Florida.

 4          7. Government counsel, AUSA Steven Myhre, agrees to this extension.
 5          WHEREFORE, the parties respectfully request that the Court accept this Stipulation and

 6   enter an Order requiring the defense to file its Reply to the government’s Response to the

 7   defendant’s compassionate release motion on or before April 5, 2021. For the convenience of the

 8   Court, a draft Order has been prepared and is attached to this Stipulation.

 9   DATED this 17th day of March, 2021.
10
     // s // Steven Myhre                                  // s // Mark D. Eibert
11   STEVEN MYHRE                                          MARK D. EIBERT
12
     Assistant United States Attorney                      Counsel for Defendant Gregory Burleson
     Counsel for the United States
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                      STIPULATION FOR EXTENSION OF TIME,
                               United States v. Burleson, Case No. 2:16-cr-046-GMN-PAL    -3-
          Case 2:16-cr-00046-GMN-NJK Document 3533 Filed 03/17/21 Page 4 of 5



 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
                                                        )
 4   UNITED STATES,                                     ) No. 2:16-cr-046-GMN-NJK
                                                        )
 5          Plaintiff,                                  )
                                                        )
 6          vs.                                         ) ORDER
                                                        )
 7   GREGORY BURLESON,                                  )
                                                        )
 8          Defendant.                                  )
                                                        )
 9                                                      )
                                                        )
10                                                      )
11          This matter coming on the parties’ Stipulation for Extension of Time to File Defendant’s
12   Reply to Government’s Response to the defendant’s compassionate release motion (E.C.F. No.
13   3522, 3529), the Court having considered the premises therein, and for good cause shown, the
14   Court accepts the Stipulation and ORDERS as follows:
15          1. The filing date for the defendant’s reply, presently set for March 22 is VACATED
16                and CONTINUED:
17          2. The defendant’s reply shall be filed on or before April 5, 2021.
18                                                  IT IS SO ORDERED.
19                                                  Dated this ____
                                                                17 day of March, 2021.
20
                                                    ____________________________
21
                                                    Gloria M. Navarro, District Judge
22
                                                    UNITED STATES DISTRICT COURT

23

24

25

26

27

28



                                    STIPULATION FOR EXTENSION OF TIME,
                             United States v. Burleson, Case No. 2:16-cr-046-GMN-PAL     -4-
          Case 2:16-cr-00046-GMN-NJK Document 3533 Filed 03/17/21 Page 5 of 5



 1                                  CERTIFICATE OF SERVICE
 2           The undersigned hereby certifies that his business mailing address is P. O. Box 1126,
 3
     Half Moon Bay, CA 94019, that he is not a party to this action, that he is a citizen of the United
     States of such age and discretion to be competent to serve papers, and that on the below date he
 4   caused a true and accurate copy of
 5              STIPULATION FOR EXTENSION OF TIME AND PROPOSED ORDER
 6
     To be served via ECF on the United States District Court, which will e-serve counsel of record in
 7   this case, including the following:

 8   STEVEN MYHRE, ESQ.
 9
     Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
10   Las Vegas, NV 89101

11           I declare under penalty of perjury under the laws of the United States that the foregoing is
     true and correct to the best of my knowledge and belief. Executed on March 17, 2021 at Half
12   Moon Bay, California.
13
                                             /s/ Mark D. Eibert
14
                                             -------------------------------------------
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                      STIPULATION FOR EXTENSION OF TIME,
                               United States v. Burleson, Case No. 2:16-cr-046-GMN-PAL     -5-
